                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4
                                        JOSE REGALADO,
                                   5                                                        Case No. 17-cv-01068-EJD
                                                       Plaintiff,
                                   6                                                        ORDER TO SHOW CAUSE RE
                                                v.                                          SETTLEMENT
                                   7
                                        CITY OF SALINAS, et al.,                            Re: Dkt. No. 49
                                   8
                                                       Defendants.
                                   9

                                  10          The Court was notified that this matter has been settled and a settlement was placed on the

                                  11   record on March 8, 2019 (See Docket Item No. 49) before Magistrate Judge Susan van Keulen.

                                  12   Pursuant to notice of settlement the parties are ordered to appear before the Honorable Edward J.
Northern District of California
 United States District Court




                                  13   Davila on April 18, 2019 at 10:00 AM in Courtroom No. 4, 5th Floor, United States District

                                  14   Court, 280 South First Street, San Jose, California, 95113, to show cause why the case should not

                                  15   be dismissed pursuant to Federal Rule of Civil Procedure 41(b). On or before April 8, 2019, the

                                  16   parties shall file a joint statement in response to the Order to Show Cause setting forth the status of

                                  17   settlement efforts as well as the amount of additional time necessary to finalize and file a

                                  18   dismissal.

                                  19          The Order to Show Cause shall be automatically vacated and the parties relieved of the

                                  20   obligation to file a joint statement if a stipulated dismissal pursuant to Federal Rule of Civil

                                  21   Procedure 41(a) is filed on or before April 8, 2019.

                                  22          All other pretrial deadlines and hearing dates are VACATED and any pending motions are

                                  23   TERMINATED.

                                  24          Failure to comply with any part of this Order will be deemed sufficient grounds to dismiss

                                  25   the action.

                                  26   ///

                                  27   ///

                                  28
                                       Case No.: 17-cv-01068-EJD
                                       ORDER TO SHOW CAUSE RE SETTLEMENT
                                   1          IT IS SO ORDERED.

                                   2   Dated: 3/11/2019                    ____________________________________
                                                                           EDWARD J. DAVILA
                                   3                                       United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 17-cv-01068-EJD
                                       ORDER TO SHOW CAUSE RE SETTLEMENT
